Citation Nr: 1127705	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due to exposure to asbestos.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  The Veteran's service connection claims were adjudicated at the Jackson, Mississippi, RO because one of the issues originally included was based upon a claim of exposure to ionizing radiation; VA has centralized the processing of such claims at that RO. The RO in Reno, Nevada, otherwise has jurisdiction of the Veteran's claims file.

This appeal was previously before the Board in March 2010, when the Board denied a separate claim that was on appeal at that time, and remanded the issue of entitlement to service connection for lung cancer for additional development at the Agency of Original Jurisdiction (AOJ).

The Board notes that the required steps directed by the Board's March 2010 remand have been completed.  The AOJ contacted the Veteran in an April 2010 letter to solicit more details concerning the Veteran's medical treatment.  The Veteran's replies provided the necessary authorizations for the release of the private medical records that the Veteran wished VA to assist in obtaining, and the AOJ took appropriate actions to acquire the sought records; the records are now associated with the claims-file.  In addition, the April 2010 letter to the Veteran included an appropriate questionnaire concerning the Veteran's alleged asbestos exposure, to which the Veteran replied.  The AOJ then incorporated the details of the alleged asbestos exposure in an appropriate request to the Naval Sea Systems Command for verification of the alleged asbestos exposure.  Three requests were made to the Naval Sea Systems Command (in June 2010, August 2010, and September 2010) before a response was received in October 2010.  The claims-file now contains a December 2010 memorandum detailing the official asbestos-exposure verification efforts undertaken and presenting a formal finding that any further efforts would be futile.  As asbestos exposure during service was not confirmed, the condition set out in the Board's remand for a VA examination was not met.  The Board finds that there has been substantial compliance with the directives of the Board's March 2010 remand.

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  The Veteran is not shown by the competent and persuasive evidence of record to have been exposed to asbestos during active duty service.

2.  Lung cancer was not manifested in service, was not manifested in the first year following discharge from service, and is not shown to be otherwise related to his service, to include as due to alleged exposure to asbestos.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by active duty service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in January 2006.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the August 2007 RO rating decision giving rise to this appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the AOJ has more recently issued a questionnaire to the Veteran, specifically notifying the Veteran of the type of information particular to claims involving alleged asbestos-exposure that the Veteran could submit to support the claim.  The April 2010 letter to the Veteran included an appropriate questionnaire concerning the Veteran's alleged asbestos exposure, and was issued prior to the most recent readjudication of this issue at the RO-level, as evidenced by the April 2011 supplemental statement of the case.  The notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely letter sent in March 2006 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  The March 2006 letter was issued prior to the most recent readjudication of this issue at the RO-level, as evidenced by the April 2011 supplemental statement of the case.  The notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA medical reports, have been obtained.

The Board acknowledges that no VA examination report is of record specifically addressing the issue of entitlement to service connection for lung cancer.  However, VA medical examination is not warranted in this case with regard to that issue.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this case.  As discussed below, the evidence of record fails to show the alleged in-service exposure to asbestos.  Nor does the evidence show any other adverse exposure or injury involving the lungs, nor any symptoms or manifestations of lung disease during military service.  Furthermore, there is no competent suggestion of record to indicate that any lung disability is otherwise related to service.  Although the Veteran clearly has a current lung disability, the evidence does not establish that an event, injury, or disease occurred in service or within any applicable period following service.  A VA examination is not warranted because the standards of McLendon are not met in this case.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran claims entitlement to service connection for lung cancer.  The Veteran primarily contends that his lung cancer, manifesting decades after his active duty military service, is causally linked to alleged in-service exposure to asbestos.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran filed the claim currently on appeal in October 2005, and at that time submitted claim paperwork with the specific contention that he suffers from lung cancer as a result of claimed asbestos exposure during service in an "old barracks" and "on board ship."

The Board notes that the Veteran also cited in-service exposure to radiation, but specifically attributed only the separate disability of prostate cancer to such exposure; neither the Veteran's contentions nor the evidence of record suggest any link between the Veteran's lung cancer and alleged exposure to radiation during service.  In any event, the Board notes that the prior March 2010 Board decision denied entitlement to service connection for prostate cancer with a specific finding that the Veteran did not participate in any radiation-risk activity during service and was not shown to be otherwise exposed to a radiation risk during service.

As the Veteran's contentions do not attribute his lung cancer to radiation exposure, as the record does not otherwise suggest such a link, and as the Board's March 2010 decision specifically found that the Veteran was not exposed to a radiation risk during service, this Board decision will now focus its discussion upon the Veteran's actual contentions advanced in this appeal.  The Board must determine whether the Veteran's lung cancer is shown to be etiologically related to service, to specifically include the alleged asbestos exposure.

With regard to arguments raised as to asbestos exposure, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 'Developing Claims for Service Connection for Asbestos-Related Diseases,' and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled 'Service Connection for Disabilities Resulting from Exposure to Asbestos.'  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  There is a prevalence of asbestos-related disease among shipyard workers since asbestos was used extensively in military ship construction.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 'Developing Claims for Service Connection for Asbestos-Related Diseases,' and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled 'Service Connection for Disabilities Resulting from Exposure to Asbestos.'  However, 'neither Manual M21-1 [rescinded and reissued in M21-1MR] nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.'  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

As a preliminary matter, it must be shown that the veteran was exposed to asbestos during active duty service.  The Board notes that this case was previously remanded by the Board in March 2010 to accomplish development to uncover any available official service department evidence that may indicate in-service asbestos exposure for the Veteran.  After all available avenues with the service department were exhausted, no evidence indicating that the Veteran was actually or likely exposed to asbestos during military service was found.

The claims-file includes the RO's December 2010 memorandum presenting a "Formal finding of a lack of information required to corroborate asbestos exposure."  The Board has reviewed the c-file to confirm that the December 2010 memorandum accurately describes the actions taken to pursue development of any evidence available through official service-department channels that may corroborate the Veteran's allegation of in-service asbestos exposure.  The December 2010 memorandum accurately accounts for the actions taken in this regard.  The Board notes that the RO solicited details from the Veteran including January and February 2006 statements in which the Veteran specified that that he was exposed to asbestos in 1965 through about 1966 or 1967 at a barracks at HQ US EUCOM in France, and that he served aboard the USS Semmes DDG-18.  The RO obtained the Veteran's service personnel records.  After three requests (in June, August, and September 2010) by the RO to the Naval Sea Systems Command that included the specific pertinent details of the Veteran's asbestos exposure allegations, the RO received telephone contact in response in October 2010 expressing that they did not have information pertinent to the Veteran's allegations of asbestos exposure and did not have any knowledge as to where such information may otherwise be pursued.

As explained in the RO's discussion of the matter in the April 2011 supplemental statement of the case, the National Personnel Records Center (NPRC) provided service-department information regarding asbestos exposure determinations including a memorandum on asbestos exposure risks dated in May 2002.  This information included a table of job titles and exposure risk showing that the Veteran's duties during service did not fall into any of the categories with more than the lowest "Minimal" characterization of risk of asbestos exposure.

With respect to the Veteran's claim that his current disability is related to asbestos exposure, the Board notes that the Veteran's service records do not indicate any MOS or duties consistent with his claim that his duties associated therewith would expose him to asbestos.  The Veteran's personnel records reflect he was a computer programmer; although he has testified to having various duty responsibilities, he has not asserted that he served in any of the capacities recognized as presenting likely exposure to asbestos.  Furthermore, the Veteran's service treatment records do not refer to any asbestos exposure.  Despite receiving all appropriate notice concerning the requirements for evidence supporting the claim, the Veteran has been unable to obtain and submit any documentary evidence indicating actual exposure to asbestos during service to corroborate his contention.  The Veteran has not presented any testimony explicitly indicating any exceptional basis for finding that he was exposed to asbestos during service.  Rather, the Veteran has essentially contended that his service on a ship and in a building that he believes to have contained asbestos in its construction and around piping convinces him that he was exposed to such asbestos.  

The Veteran's May 2009 Travel Board hearing testimony indicates that the Veteran recalls seeing asbestos aboard the ship and on piping in a barracks.  The Veteran contends that he knows that the materials he saw contained asbestos because of common knowledge and because he became familiar with asbestos following service when he resided in a home that also had asbestos.  The Board cannot find, however, that the ability to identify asbestos-containing materials falls within the realm of 'common knowledge' at the time of the Veteran's service, or that seeing a type of housing material involving asbestos would make the Veteran competent to make a probative determination about the asbestos content of observed materials.  It is unestablished that the Veteran has expertise that would permit him to make a probative identification distinguishing non-asbestos-containing materials from asbestos-containing materials.  The Board finds that the Veteran's impression that materials he observed during service exposed him to asbestos is not probative evidence establishing the occurrence of such exposure to asbestos.

The Veteran further explained that the shipyard where the vessel he served upon was constructed was involved in lawsuits; the Veteran described that the lawsuits stemmed from asbestos exposure at the shipyard.  The Board finds that this asserted fact, even if assumed to be true, does not demonstrate that service upon a particular completed ship involved exposure to asbestos.  The Veteran does not contend that his service brought him to the shipyard in question or involved performing construction work on the ship.

The Veteran has requested that VA obtain any available service department evidence that may corroborate his belief that he was exposed to asbestos.  As discussed above, VA has exhausted all available channels for such development of the evidence, and the service department has informed VA that it possesses no evidence corroborating the Veteran's asserted exposure to asbestos.  There is also no evidence that the Veteran performed duties that involved a known significant risk of exposure to asbestos.  As VA has exhausted available avenues for developing corroborative evidence to assist the Veteran, and as the Veteran has not provided any objective evidence of asbestos exposure, the Board finds that the evidence of record fails to establish exposure to asbestos during the Veteran's service.

In short, the contention that the Veteran was exposed to asbestos in service amounts to mere speculation on his part and is not substantiated by any objective evidence in the file.  The Board accordingly finds that the Veteran was not exposed to asbestos in service.  Accordingly, the Veteran has failed to establish Hickson element (2), evidence of in-service disease or injury, with respect to asbestos exposure.  See Hickson, supra.

The Board finds that all appropriate attempts to develop the evidence have been completed and the evidence does not establish that the Veteran was exposed to asbestos during his military service.  Therefore, service connection for lung cancer on the basis of alleged in-service exposure to asbestos cannot be warranted in this case.

The Board notes that in February 2008 the Veteran submitted images from a specified building in France ("Camp de Loges St. Germain en Lage"), but these images contain no information that would serve to verify the alleged exposure to asbestos at issue in this case.

The Board has also considered whether service connection for lung cancer may be warranted on any other basis in this case.  However, neither the evidence of record nor the Veteran's own contentions suggest that any other event or injury during military service was etiologically significant to the causation of lung cancer.  Also, the Veteran's contentions and the evidence of record consistently indicate that the lung cancer first manifested several decades after the conclusion of military service, with no suggested manifestations of the disability during service or within any presumptive period following service.  The evidence of record in this case presents no other basis permitting a grant of service connection for lung cancer.

The Board finds that the evidence does not otherwise present any basis for finding an etiological link between the Veteran's lung cancer and his military service.  The Veteran's contentions do not suggest any basis other than the purported asbestos exposure addressed above.  The Board notes that the Veteran's service treatment records do not contain any suggestion of pertinent event, symptomatology, or manifestation of disability during service.  The Veteran's September 1967 service separation examination shows that the Veteran's health was inspected by competent medical professionals and that he was clinically normal in all pertinent respects, including specifically with regard to his lungs.  The Board finds that the contemporaneous service treatment records probatively indicate that neither the Veteran nor trained medical professionals believed that the Veteran had a chronic lung disability during his military service or at the time of his separation from military service.  The evidence in the claims file reflects that the Veteran's lung cancer did not manifest until several decades following separation from service, and the Veteran does not dispute that chronology; the Veteran's written statements themselves refer to the "long period of time for my cancers to manifest," such as expressed in his February 2008 substantive appeal.

In light of the absence of evidence to demonstrate any exposure to asbestos during service, in light of the absence of any in-service manifestation of lung disability or lung injury, and in light of the substantial period of time following service prior to any manifestation of chronic lung disability, the Board finds that the preponderance of the evidence weighs against finding an etiological nexus between the Veteran's lung cancer and his military service.  The Board notes that there is no evidence of record presenting any other theory of causation that may link the lung cancer to the events of the Veteran's military service.

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for lung cancer in this case.  The evidence does not demonstrate any alleged exposure to asbestos during the Veteran's service, and no other basis for finding in-service causation or manifestation of lung cancer has been presented by the contentions or evidence in this case.  Under the circumstances, service connection for lung cancer is not warranted.

Conclusion

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the findings discussed above.

Here, the evidence does not show that his current claimed lung cancer is related to his military service.  The evidence does not establish that the Veteran was exposed to asbestos during service.  No medical professional has provided any opinion indicating that the Veteran's current lung disability is related to any symptoms or findings during military service; nor has any medical professional opined that this disability is otherwise related to service.  None of the Veteran's post-service medical records indicate that the Veteran's current lung disability is related to his military service.

The Board finds that the service treatment records, read together, strongly suggest that neither the Veteran nor service medical professionals believed that he had any chronic lung disability during service (as discussed in more detail above).  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, are probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of any chronic lung disability, (2) the final complete medical examination report from the Veteran's period of service, near the time of his separation, shows he was clinically normal in all pertinent respects with no chronic disabilities, (3) the first evidence of lung disability is not shown until many years after service, and (4) the probative medical evidence of record fails to relate any currently existing lung disability to active service, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's lung cancer and his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, in this case the Veteran does not contend that there has been continuity of symptomatology since service or proximately following service.  The Veteran's contentions and the evidence of record clearly reflect that the Veteran's lung cancer first manifested multiple decades after the conclusion of his active military service.

Additionally, because the Veteran was not diagnosed with any chronic lung disabilities within any applicable presumptive period following service, there is no presumption that such disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that his lung cancer is a result of his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between chronic disabilities diagnosed so many years following military service requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his lung disability is medically attributable to his military service.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for lung cancer is denied.  See 38 U.S.C.A § 5107.



ORDER

Service connection for lung cancer is not warranted.  The appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


